elizabeth m jacobson petitioner v commissioner of internal revenue respondent docket no 20577-15w filed date p petitioned under sec_7623 for review of r’s denial of her claim for a whistleblower award p subsequently moved for voluntary dismissal of her case to which r has not objected held because r will suffer no prejudice from dis- missal of this case we will apply the principles of 118_tc_330 and grant p’s motion geoffrey g bestor for petitioner ladd christman brown jr for respondent opinion lauber judge this whistleblower award case is before the court on petitioner’s motion for voluntary dismissal of her case respondent does not oppose this motion and we will grant it background the following facts are derived from the parties’ pleadings and motion papers and the exhibits attached thereto peti- tioner resided in maryland when she filed her petition in date petitioner filed form_211 application_for award for original information with the irs whistleblower jacobson v commissioner office office on date the office sent petitioner a preliminary decision to deny her claim on date she provided the office with comments on this preliminary deci- sion on date after reviewing petitioner’s comments the office sent her a final_determination denying her claim for an award the reason given was that the irs took no action based on the information that you provided on date petitioner filed a timely petition for review under sec_7623 on date petitioner filed a motion to with- draw her petition which the court filed as a motion to dis- miss in that motion petitioner stated that she had decided to withdraw her appeal acknowledged that she had no right to file an appeal in the united_states district_court or anywhere else and stated that respondent therefore would suffer no prejudice from the dismissal of this case at our request respondent filed a response to petitioner’s motion on date he there stated that he did not object to the granting of petitioner’s motion expressing his view that dis- missal was appropriate under standards analogous to those set forth in 118_tc_330 discussion in 62_tc_519 we considered a taxpayer’s motion to withdraw a petition with- out prejudice in a deficiency proceeding when the court in a deficiency context dismisses a case on a ground other than lack of jurisdiction sec_7459 requires that we enter a decision deciding that the deficiency is the amount deter- mined by the secretary we held in estate of ming t c pincite that in a case brought under sec_6213 a tax- payer may not withdraw his petition in order to avoid the entry of a decision we therefore denied the taxpayer’s motion to withdraw without prejudice in wagner we found the rationale of estate of ming to be inapplicable in a collection_due_process cdp case brought under sec_6320 and sec_6330 to review a notice of fed- eral tax_lien_filing as we noted there sec_7459 all statutory references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times united_states tax_court reports applies specifically to a petition that is filed for a redeter- mination of a deficiency and makes no mention of a petition that is filed to review a collection action wagner t c pincite in the absence of any statutory requirement that we enter a decision consistent with an antecedent notice_of_deficiency we looked to rule a of the federal rules of civil procedure civil rules which permits dismissal in the sound discretion of the court the case law under civil rule a indicated that a court should grant dismissal unless the defendant will suffer clear legal prejudice wagner t c pincite quoting 781_f2d_855 11th cir we concluded in wagner that the commissioner would suffer no prejudice if we dismissed the case the irs would then be free to maintain collection action against the tax- payer as if the instant proceeding had never been com- menced id pincite and because the time for seeking judicial review of the commissioner’s cdp determination had expired there was no risk that the irs would face duplica- tive litigation in this court or anywhere else see id pincite accordingly in the exercise of the court’s discretion and after weighing the relevant equities including the lack of a clear legal prejudice to respondent we decided to grant the taxpayer’s motion to dismiss id pincite in 144_tc_273 we extended wagner’s logic to stand alone cases brought under sec_6015 for relief from joint_and_several_liability sometimes referred to as innocent spouse relief we there distinguished 116_tc_272 where the innocent spouse claim had been raised as an affirmative defense in a deficiency proceeding commenced under sec_6213 see davidson t c pincite the logic of wagner and davidson applies with equal force to the instant whistleblower proceeding sec_7459 requiring entry of a decision in deficiency cases likewise does not apply here sec_7623 which grants this court exclusive jurisdiction to review irs determinations regarding whistleblower awards provides that any appeal must be filed within days of such determination because the office’s final_determination on her claim was made months ago petitioner has no right to file another petition in our court for review of that determination or to file an appeal in the jacobson v commissioner united_states district_court or anywhere else dismissal of the instant case will thus leave binding on petitioner the irs’ date determination to deny her claim for an award i n the exercise of the court’s discretion and after weighing the relevant equities including the lack of a clear legal prejudice to respondent we will accordingly grant peti- tioner’s motion to dismiss wagner t c pincite to implement the foregoing an appropriate order of dismissal will be entered f
